                              Case 3:16-md-02741-VC Document 10086 Filed 03/16/20 Page 1 of 2




                                                      UNITED STATES JUDICIAL PANEL
                                                                   on
                                                       MULTIDISTRICT LITIGATION



                  IN RE: ROUNDUP PRODUCTS LIABILITY
                  LITIGATION                                                                              MDL No. 2741



                                                         (SEE ATTACHED SCHEDULE)



                                                 CONDITIONAL TRANSFER ORDER (CTO −194)



                 On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
                 the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
                 28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 2,552 additional
                 action(s) have been transferred to the Northern District of California. With the consent of that court,
                 all such actions have been assigned to the Honorable Vince Chhabria.

                 It appears that the action(s) on this conditional transfer order involve questions of fact that are
                 common to the actions previously transferred to the Northern District of California and assigned to
                 Judge Chhabria.

                 Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
                 Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
                 Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
                 consent of that court, assigned to the Honorable Vince Chhabria.

                 This order does not become effective until it is filed in the Office of the Clerk of the United States
                 District Court for the Northern District of California. The transmittal of this order to said Clerk shall
                 be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
                 Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                                        FOR THE PANEL:


                                              Mar 16, 2020
                                                                        John W. Nichols
      I hereby certify that the annexed                                 Clerk of the Panel
    instrument is a true and correct copy
      of the original on file in my office.

ATTEST:
SUSAN Y. SOONG
Clerk, U.S. District Court
Northern District of California


    by:
               Deputy Clerk
    Date:   March 17, 2020
   Case 3:16-md-02741-VC Document 10086 Filed 03/16/20 Page 2 of 2




IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                            MDL No. 2741



                   SCHEDULE CTO−194 − TAG−ALONG ACTIONS



 DIST       DIV.      C.A.NO.    CASE CAPTION


ARKANSAS EASTERN

  ARE        4       20−00206    McLemore v. Monsanto Company et al

CALIFORNIA CENTRAL

  CAC        2       20−01637    Dona Rawson v. Monsanto Company

FLORIDA MIDDLE

  FLM        6       20−00361    Bender v. Monsanto Company
  FLM        6       20−00362    O'Brien v. Monsanto Company

GEORGIA NORTHERN

 GAN         2       20−00046    Jessup v. Monsanto Company

MINNESOTA

  MN         0       20−00636    Cossel v. Monsanto Company
  MN         0       20−00637    Waddle v. Monsanto Company

NEW JERSEY

  NJ         1       20−01358    CACCIA et al v. MONSANTO COMPANY et al
  NJ         2       20−02063    J. C. v. MONSANTO COMPANY

SOUTH CAROLINA

  SC         1       20−00881    Cato v. Monsanto Company
